,        [~
                                                                                                    .
QR\G\NAt:
                                e
         Case 4:18-cr-00239-A Document 44 Filed 10/29/18            e
                                                                   Page 1 of 2 PageID 113     L0b
                                                                          CLERK Of OISTHICT COURT
                                                                            ~%~1H~~~il\~1v~[,6~
                            IN THE UNITED STATES DISTRICT COURT   fiLED
                            FOR THE NORTHERN DISTRICT OF TEX~\80CT29 PM 3: ItO
                                    FORT WORTH DIVISION                 ·
                                                                          DEPUTY CLERK----
    UNITED STATES OF AMERICA

    v.                                                No. 4: 18-CR-239-A

    BOBBY CAMPBELL (0 1)

                               GOVERNMENT'S NOTICE REGARDING
                                ACCEPTANCE OF RESPONSIBILITY

            If the Court determines that defendant Bobby Campbell is entitled to a reduction

    for Acceptance of Responsibility, and that his offense level is 16 or greater, the

    government moves that the defendant receive an additional third-point reduction for

    Acceptance of Responsibility, pursuant to USSG § 3E1.1(b). The defendant has assisted

    authorities in the investigation or prosecution of his own misconduct by timely notifying

    authorities of his intention to enter a plea of guilty, thereby permitting the government to

    avoid preparing for trial and permitting the government and the court to allocate their

    resources efficiently.




    Acceptance of Responsibility - Page 1
                            •
     Case 4:18-cr-00239-A Document 44 Filed 10/29/18
                                                             •
                                                             Page 2 of 2 PageID 114



                                          Respectfully submitted,

                                          ERIN NEALY COX
                                          UNITED STATES ATTORNEY



                                          CH'O~R.             WOLFE
                                          Assistant United States Attorney
                                          Texas State Bar No. 24008294
                                          Burnett Plaza, Suite 1700
                                          801 Cherry Street, Unit 4
                                          Fort Worth, Texas 76102-6882
                                          Telephone: 817-252-5200
                                          Facsimile: 817-252-5455


                                  CERTIFICATE OF SERVICE

       I hereby certify that on              1 , the foregoing Government's Notice
Regarding Acceptance of Respons hili was served by first class mail to Vincent Wisely
at 5601 Bridge Street, Suite 300, Fort Worth, Texas 76112, counsel for defendant.



                                          CH
                                          Assistant United States Attorney




Acceptance of Responsibility - Page 2
